DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

July 12, 2010

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey and Certification (CMCS)

SUBJECT:

Publication of Proposed Rule “Civil Money Penalties for Nursing Homes
CMS-2435-P”

We wish to alert you to the recent publication of a proposed rule “Civil Money Penalties for
Nursing Homes.” The Notice of Proposed Rule-Making (NPRM) was published in the Federal
Register on Monday, July 12, 2010. The public has 30 days to comment on the proposed
regulatory document.
Sections 6111 of the Patient Protection and Affordable Care Act (the Affordable Care Act) (Pub.
L. 111-148), enacted on March 23, 2010, amended sections 1819(h) and 1919(h) of the Social
Security Act to incorporate specific provisions pertaining to the imposition and collection of civil
money penalties (CMPs) when facilities do not meet Medicare and Medicaid participation
requirements. These new provisions are intended to improve efficiency and effectiveness of the
nursing home enforcement process, particularly as it relates to civil money penalties imposed by
CMS. These proposed regulations would:
•

After the conclusion of any informal dispute resolution, permit CMS to collect and place
CMPs into an escrow account pending the resolution of any formal appeal.

•

Provide an opportunity for an Independent Informal Dispute Resolution (IDR) when a
CMP has been imposed. Per day CMPs would be effective and continue to accrue but
would not be collected during the time that a CMP is subject to the Independent IDR
process.

•

Provide for the collection of the CMP upon the earlier of: 1) completion of an
Independent IDR, or 2) 90 days after notice of the imposition of the CMP.

•

Establish that when a facility is successful in a formal appeal, the applicable portion of
any CMP amount being held in escrow will be returned to the facility with interest.

•

Establish new authority for CMS to reduce a CMP it imposes by 50 percent when CMS
determines that a facility has self-reported and promptly corrected its noncompliance, and
waived its right to a hearing. Noncompliance constituting immediate jeopardy, a pattern

Page 2 – State Survey Agency Directors
of harm, widespread harm, or resulting in a resident’s death would not be eligible for this
CMP reduction. In addition, the reduction would not apply for facilities that have
repeated noncompliance for which a penalty reduction under this provision was received
during the previous year. A facility receiving this 50% reduction may not also receive
the 35% reduction for waiving its right to a hearing under current regulations.
•

Provide a facility with the opportunity to participate in an Independent IDR if a CMP is
imposed against the facility. The IIDR must be requested by the facility within 30 days
of notice of the imposition of the CMP and must be completed within 60 days of the
imposition of the CMP.

•

Provide that a portion of the CMP attributable to Medicare, which is currently conveyed
to the U.S. Treasury, may instead be used for the protection or benefit of nursing home
residents. Establish new acceptable uses of CMPs collected by CMS. Additionally, the
specified use of such funds must be approved by CMS.

The proposed rule can be found on the Federal Register website at
http://edocket.access.gpo.gov/2010/pdf/2010-16927.pdf.
CMCS CONTACT: If you have any questions regarding this bulletin, please contact Lorelei
Chapman at Lorelei.Chapman@cms.hhs.gov

